[Cite as State v. Laird, 2017-Ohio-7890.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 105594




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                 DEMETRIUS L. LAIRD
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-16-605875-A

        BEFORE: E.T. Gallagher, J., Keough, A.J., and Stewart, J.

        RELEASED AND JOURNALIZED: September 28, 2017
FOR APPELLANT

Demetrius L. Laird, pro se
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

BY: Marc Bullard
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} This cause came to be heard on the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1. Defendant-appellant, Demetrius L. Laird (“Laird”), appeals, pro se,

from his sentence.   He raises the following assignment of error for our review:

       1. Appellant suffers infirm to his inalienable protections against double
       jeopardy and cruel and unusual punishment pursuant to cumulative sentences
       for allied offenses of similar import.

       {¶2} After careful review of the record and relevant case law, we affirm Laird’s

sentence.

                          I. Procedural and Factual History

       {¶3} In April 2016, Cleveland Police officers executed search warrants at two

separate residences that were connected to their investigation into Laird’s drug trafficking

activities.

       {¶4} In May 2016, Laird was named in a ten-count indictment, charging him with

drug trafficking in violation of R.C. 2925.03(A)(2), for cocaine in an amount exceeding

100 grams, with a one-year firearm specification, a major drug offender specification, and

forfeiture specifications (Count 1); drug possession in violation of R.C. 2925.11(A), for

cocaine in an amount exceeding 100 grams, with a one-year firearm specification, a major

drug offender specification, and forfeiture specifications (Count 2); illegal manufacture or

cultivation of drugs in violation of R.C. 2925.04(A), with a one-year firearm specification

and forfeiture specifications (Count 3); possession of criminal tools in violation of R.C.
2923.24(A), with forfeiture specifications (Count 4); having weapons while under

disability, with forfeiture specifications (Count 5); drug trafficking in violation of R.C.

2925.03(A)(2), for N-Ethylpentylone in an amount less than the bulk amount, with a

one-year firearm specification, a schoolyard specification, and forfeiture specifications

(Count 6); drug possession in violation of R.C. 2925.03(A)(2), for N-Ethylpentylone in an

amount less than the bulk amount, with a one-year firearm specification and forfeiture

specifications (Count 7); possession of criminal tools in violation of R.C. 2923.24(A), with

forfeiture specifications (Count 8); having weapons while under disability, with forfeiture

specifications (Count 9); and endangering children in violation of R.C. 2919.22(A) (Count

10).

          {¶5} The matter proceeded to a jury trial in November 2016.     At the conclusion of

trial, Laird was found guilty of drug possession, with firearm and forfeiture specifications,

and having weapons while under disability as charged in Counts 7 and 9 of the indictment.

 He was found not guilty of drug trafficking as charged in Count 6. There was a mistrial

on Counts 1, 2, 3, 4, 5, and 8. In an effort to avoid a retrial on the pending counts, Laird

pleaded guilty to an amended Count 1, drug trafficking, with firearm and forfeiture

specifications, and possession of criminal tools, with forfeiture specifications, as charged

in Count 8. Counts 2, 3, 4, 5, and 10 were nolled.

          {¶6} At sentencing, the trial court imposed an agreed-upon sentence of five years in

prison.     The trial court sentenced Laird to one year in prison for the firearm specification

attached to Count 1, and ordered it to be served prior to and consecutive to three years in
prison on the base charge of drug trafficking.     The trial court also sentenced Laird to one

year in prison for the firearm specification attached to Count 7, and ordered it to be served

prior to and consecutive to 12 months in prison on the base charge of drug possession. In

addition, Laird was sentenced to 12 months in prison for possessing criminal tools, and 36

months in prison for having weapons while under disability. The trial court ordered the

sentences imposed on the underlying charges to run concurrently to each other, but ordered

the firearm specifications attached to Counts 1 and 7 to run consecutive to each other, for

an aggregate five-year prison term.

       {¶7} Laird now appeals from his sentence.

                                      II. Law and Analysis

       {¶8} In his sole assignment of error, Laird argues the trial court erred by failing to

merge the drug trafficking, drug possession, possession of criminal tools, and having

weapons while under disability offenses for the purposes of sentencing because “they are

allied offenses of similar import.”

       {¶9} Laird does not dispute the fact that he failed to raise the issue of allied

offenses before the trial court.   He has, therefore, forfeited the right to raise the issue now

on appeal except for plain error.     State v. Rogers, 143 Ohio St. 3d 385, 2015-Ohio-2459,

38 N.E.3d 860, ¶ 21-22.     To demonstrate plain error, it is Laird’s “burden to demonstrate

a reasonable probability that [his] convictions are for allied offenses of similar import

committed with the same conduct and without separate animus[.]”         Rogers at ¶ 3.
          {¶10} R.C. 2941.25 codifies the protections of the Double Jeopardy Clause of the

Fifth Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution, prohibiting multiple punishments for the same offense.             R.C. 2941.25

states:

          (A) Where the same conduct by defendant can be construed to constitute two
          or more allied offenses of similar import, the indictment or information may
          contain counts for all such offenses, but the defendant may be convicted of
          only one.

          (B) Where the defendant’s conduct constitutes two or more offenses of
          dissimilar import, or where his conduct results in two or more offenses of the
          same or similar kind committed separately or with a separate animus as to
          each, the indictment or information may contain counts for all such offenses,
          and the defendant may be convicted of all of them.

          {¶11} “In determining whether offenses are allied offenses of similar import within

the meaning of R.C. 2941.25, courts must evaluate three separate factors — the conduct,

the animus, and the import.” State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, 34
N.E.3d 892, paragraph one of the syllabus.       If any of the following are true, a defendant’s

convictions do not merge and he or she may be sentenced for multiple offenses: “(1) the

offenses are dissimilar in import or significance—in other words, each offense caused

separate, identifiable harm, (2) the offenses were committed separately, or (3) the offenses

were committed with separate animus or motivation.” Id. at ¶ 25.

          {¶12} “At its heart, the allied-offense analysis is dependent upon the facts of a case

because R.C. 2941.25 focuses on the defendant’s conduct.”           Id. at ¶ 26. Therefore, the

analysis “may result in varying results for the same set of offenses in different cases.”
State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 52, abrogated

in part, Ruff at ¶ 30-33.

         {¶13} Evidence presented at trial, during a plea hearing, or sentencing hearing will

reveal whether the offenses have similar import.                Ruff, 143 Ohio St. 3d 114,

2015-Ohio-995, 34 N.E.3d 892, at ¶ 26.         When there are multiple victims, a defendant

can be convicted of multiple counts. Id. Also, if a defendant’s conduct constitutes two

or more offenses against a single victim and the harm that results from each offense is

separate and identifiable from the harm of the other offense, a defendant can be convicted

of multiple offenses. Id.

         {¶14} In this case, Laird’s indictment reflects that Counts 1-5 stemmed from the

search of a residence, where cocaine, cell phones, vehicles, money, and firearms were

found.       Counts 6-10 stemmed from the search of a separate residence, where

N-Ethylpentylone, cell phones, money, a vehicle, and additional firearms were found.

Accordingly, Laird’s drug trafficking conviction (Count 1) relates to the discovery of the

cocaine in the first residence, whereas his convictions for drug possession (Count 7),

possession of criminal tools (Count 8), and having weapons while under disability (Count

9) relates to the discovery of N-Ethylpentylone and other evidence seized from the second

residence.

         {¶15} On appeal, Laird argues that each of his convictions should have merged for

the purposes of sentencing because:

         (1) “all evidence was discovered simultaneously, (2) “the criminal tools were
         alleged to have facilitated all drug trafficking/possession activities,” and (3)
      “the having weapons while under disability offense involved the same
      weapon used to support the one-year firearm specification attached to the
      drug possession [offense] and the forfeiture specifications attached to the
      possession of criminal tools and drug possession [offenses].”

      {¶16} After careful consideration, we find no merit to Laird’s position. Critically,

Laird has failed to provide this court with a transcript of the proceedings from his jury

trial, plea hearing, or sentencing hearing.   In determining whether offenses are allied

offenses subject to merger, courts “are bound to consider more than the indictment.”

State v. Snyder, 9th Dist. Summit No. 28109, 2016-Ohio-7881, ¶ 10, citing Ruff, 143 Ohio

St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 26. See also State v. Washington, 137 Ohio

St.3d 427, 2013-Ohio-4982, 999 N.E.2d 661, syllabus (“When deciding whether to merge

multiple offenses at sentencing pursuant to R.C. 2941.25, a court must review the entire

record, including arguments and information presented at the sentencing hearing, to

determine whether the offenses were committed separately or with a separate animus.”).

Without a transcript, “this record is inadequate to permit a review of the claimed error

because we are unable to review [Laird’s] conduct to determine whether [his] offenses”

are allied offenses of similar import. State v. Hairston, 8th Dist. Cuyahoga No. 94112,

2010-Ohio-4014, ¶ 8, citing State v. Barber, 2d Dist. Montgomery No. 22929,

2010-Ohio-831, ¶ 29.    Accordingly, “we must presume the regularity and validity of the

trial court’s proceedings and affirm its judgment.” Id. See also State v. Lemasters, 8th

Dist. Cuyahoga No. 97611, 2012-Ohio-3080, ¶ 11; State v. Reese, 1st Dist. Hamilton Nos.

C-150711 and C-150712, 2016 Ohio App. LEXIS 3346, *1-2 (Aug. 19, 2016); State v.

Brooks, 9th Dist. Lorain No. 16CA010958, 2017-Ohio-5620, ¶ 6; App.R. 9(B).
       {¶17} Based on the foregoing, we are compelled to find that Laird has failed to

demonstrate, based on facts in the record, that his convictions are for allied offenses of

similar import.   The trial court, therefore, did not commit plain error.

       {¶18} Laird’s sole assignment of error is overruled.

       {¶19} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.



       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
MELODY J. STEWART, J., CONCUR